Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6 and 11 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Novartis Pharmaceuticals (Effect of LIK066 on Body weight in patients with elevated body mass index Clinical Trial NCT02470403, clinicaltrials.gov/ct2/show/NCT02470403, 2015) as evidenced by Cabelleria et al. (“Nonalcoholic steatohepatitis and diabetes,” Endocrinol Nutr. 2016, Vol. 63, No. 8, pp377-379). 
Novartis Pharmaceuticals clinical trial NCT02470403 (first posted on June 12, 2015) enrolled 181 patients having a body mass index within the range of 35 -50 kg/m2. The patients include dysglycemic (prediabetes or type 2 diabetes), and normoglycemic patients with elevated body mass index. Half of the patients are treated with 150 mg LIK066 daily. The administration is once daily, or divided into two or three doses. See, the entire document.  The clinical trial does not identify that the patients would have non-alcoholic steatohepatitis or be in need of preventing/treating non-alcoholic steatohepatitis. Caballeria et al. reveals that 
Non-alcoholic fatty liver disease (NAFLD) or fatty liver dis- ease is the most common current cause of liver disease, occurring in approximately 30% of the adult population. Although it is often a benign disease, in an increasing number of cases it may progress to steatohepatitis with a greater or lesser degree of fibrosis, cirrhosis, and hepatocellular carcinoma.
NAFLD is closely related to metabolic syndrome, and especially to obesity,  insulin resistance, and type 2 diabetes mellitus (T2DM), so that 90% of obese subjects and 70% of patients with T2DM have a greater or lesser degree of liver steatosis. Some studies also show that up to 20% of patients with T2DM and normal liver function tests have histological lesions of steatohepatitis. The patients of obesity, metabolic syndrome or T2DM would have a great risk of having NAFLD and non-alcoholic steatohepatitis (NASH), an advanced stage of NAFLD.  See, particularly, page 377. Thus, those 181 obese patients enrolled in the trial meet the limitation of “ a subject in need of such treatment (preventing or treating NASH). Further, statistically, of the 90 patients being treated with LIK066, 18 would have NASH condition, presumed that all patients have a normal liver function. Treating and/or preventing NASH would have been an inherent function of process carried out in the trials.
Claim(s) 1-5 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Novartis Pharmaceuticals (Effect of LIK066 on glucose absorption in patients with type 2 diabetes mellitus Clinical Trial NCT01915849, clinicaltrials.gov/ct2/show/results/NCT01915849, 2013, updated 2015) as evidenced by Cabelleria et al. (“Nonalcoholic steatohepatitis and diabetes,” Endocrinol Nutr. 2016, Vol. 63, No. 8, pp377-379). 
Novartis Pharmaceuticals clinical trial NCT01915849 (first posted on June 12, 2013) enrolled 14 patients of type 2 diabetes mellitus. Half of the patients are treated with 15mg, 50 mg, or 150 mg LIK066 once daily.  Thus meet the limitation recited in claims 2-4. Note, the claims herein define the amounts without the limitation of time period. Thus, 15 mg once daily over two days  would meet the limitation of 30 mg recite din claim 3.  The clinical trial does not identify that the patients would have non-alcoholic steatohepatitis or be in need of preventing/treating non-alcoholic steatohepatitis. 
Caballeria et al. reveals that 
Non-alcoholic fatty liver disease (NAFLD) or fatty liver dis- ease is the most common current cause of liver disease, occurring in approximately 30% of the adult population. Although it is often a benign disease, in an increasing number of cases it may progress to steatohepatitis with a greater or lesser degree of fibrosis, cirrhosis, and hepatocellular carcinoma.
NAFLD is closely related to metabolic syndrome, and especially to obesity,  insulin resistance, and type 2 diabetes mellitus (T2DM), so that 90% of obese subjects and 70% of patients with T2DM have a greater or lesser degree of liver steatosis. Some studies also show that up to 20% of patients with T2DM and normal liver function tests have histological lesions of steatohepatitis. The patients of obesity, metabolic syndrome or T2DM would have a great risk of having NAFLD and non-alcoholic steatohepatitis (NASH), an advanced stage of NAFLD.  See, particularly, page 377. Thus, those 14 obese patients enrolled in the trial meet the limitation of “ a subject in need of such treatment (preventing or treating NASH). Further, statistically, of the 7 patients being treated with LIK066, 18 would have NASH condition, presumed that all patients have a normal liver function. Treating and/or preventing NASH would have been an inherent function of process carried out in the trials.
Claims 1-2 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bebernitz et al. (US 8,466,114 B2) as evidenced by Cabelleria et al. (“Nonalcoholic steatohepatitis and diabetes,” Endocrinol Nutr. 2016, Vol. 63, No. 8, pp377-379).  .
Bebernitz et al. teach glycoside derivatives as sodium D-glucose co-transporter (SGLT) inhibitors 
    PNG
    media_image1.png
    129
    218
    media_image1.png
    Greyscale
, pharmaceutical composition comprising the same, and method of using the same for treating diseases and conditions mediated by SGLT, such as metabolic disorders, obesity, insulin resistance, dyslipidemias, type II diabetes,. See, particularly, the abstract, col. 42, line 47 to col. 43, line 7, and the claims. Expressly disclosed and claimed compounds include 
    PNG
    media_image2.png
    169
    195
    media_image2.png
    Greyscale
(LIK066). See, particularly, claim 21. The therapeutic effective amount of the compounds is in the range of 0.01 mg/kg/day to 1000mg/kg/day; 1 mg/kg/day to 100mg/kg/day; or 1mg/kg/day to 10 mg/kg/day. See, particularly, col. 41, lines 42-61. Thus, one of ordinary skill in the art would have at once envisaged a dose of 1mg/kg/day for diabetes patients (75 kg  body weight) or for obese patients (150 kg body weight, BMI>=30 kg/m2). Bebernitz et al. do not recognizes that the patients of obesity, metabolic disorder and/or type II diabetes has non-alcoholic steatohepatitis.
Caballeria et al. reveals that Non-alcoholic fatty liver disease (NAFLD) or fatty liver dis- ease is the most common current cause of liver disease, occurring in approximately 30% of the adult population. Although it is often a benign disease, in an increasing number of cases it may progress to steatohepatitis with a greater or lesser degree of fibrosis, cirrhosis, and hepatocellular carcinoma. NAFLD is closely related to metabolic syndrome, and especially to obesity,  insulin resistance, and type 2 diabetes mellitus (T2DM), so that 90% of obese subjects and 70% of patients with T2DM have a greater or lesser degree of liver steatosis. Some studies also show that up to 20% of patients with T2DM and normal liver function tests have histological lesions of steatohepatitis. The patients of obesity, metabolic syndrome or T2DM would have a great risk of having NAFLD and non-alcoholic steatohepatitis (NASH), an advanced stage of NAFLD.  See, particularly, page 377. Thus, the patients of type III diabetes, obesity and metabolic disorder would meet the limitation of “a subject in need of such treatment (treating or preventing NASH). Furthermore, practice the disclosed method of Bebernitz et al. in treating 100 patients of  obesity, type II diabetes and metabolic disorder would inherently treat at least one patients having NASH.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bebernitz et al. (US 8,466,114 B2) in view of  Cabelleria et al. (“Nonalcoholic steatohepatitis and diabetes,” Endocrinol Nutr. 2016, Vol. 63, No. 8, pp377-379) and Honda et al. (“The selective SGLT inhibitor ipragliflozin has a therapeutic effect on nonalcoholic steatohepatitis in Mice,”  PLOS/One,  2016, IDS)
Bebernitz et al. teach glycoside derivatives as sodium D-glucose co-transporter (SGLT) inhibitors 
    PNG
    media_image1.png
    129
    218
    media_image1.png
    Greyscale
, pharmaceutical composition comprising the same, and method of using the same for treating diseases and conditions mediated by SGLT, such as metabolic disorders, obesity, insulin resistance, dyslipidemias, type II diabetes,. See, particularly, the abstract, col. 42, line 47 to col. 43, line 7, and the claims. Expressly disclosed and claimed compounds include 
    PNG
    media_image2.png
    169
    195
    media_image2.png
    Greyscale
(LIK066). See, particularly, example 62, cols. 125-126, and claim 21. LIK066 (Compound 62) has strong selective inhibitory activity against SGLT2. See, particularly, table 1 at col. 153-154. The therapeutic effective amount of the compounds is in the range of 0.01 mg/kg/day to 1000mg/kg/day; 1 mg/kg/day to 100mg/kg/day; or 1mg/kg/day to 10 mg/kg/day. See, particularly, col. 41, lines 42-61. Thus, one of ordinary skill in the art would have at once envisaged a dose of 1mg/kg/day for diabetes patients (75 kg  body weight) or for obese patients (150 kg body weight, BMI>=30 kg/m2). 
Bebernitz et al. do not teach expressly for treatment of a patient having non-alcoholic steatohepatitis, nor the particular dosage amount recited herein..
However, Caballeria et al. reveals that Non-alcoholic fatty liver disease (NAFLD) or fatty liver dis- ease is the most common current cause of liver disease, occurring in approximately 30% of the adult population. Although it is often a benign disease, in an increasing number of cases it may progress to steatohepatitis with a greater or lesser degree of fibrosis, cirrhosis, and hepatocellular carcinoma. NAFLD is closely related to metabolic syndrome, and especially to obesity,  insulin resistance, and type 2 diabetes mellitus (T2DM), so that 90% of obese subjects and 70% of patients with T2DM have a greater or lesser degree of liver steatosis. Some studies also show that up to 20% of patients with T2DM and normal liver function tests have histological lesions of steatohepatitis. The patients of obesity, metabolic syndrome or T2DM would have a great risk of having NAFLD and non-alcoholic steatohepatitis (NASH), an advanced stage of NAFLD.  See, particularly, page 377.
Honda et al. further teach that pathogenesis of NASH is associated with type 2 diabetes mellitus and insulin resistance, and ipragliflozin, a selective SGLT2 inhibitor, is effective in improve insulin resistance and liver injury. Ipragliflozin also decreased serum level of free fatty acid, hepatic lipid content, the number of apoptotic cells, and area of fibrosis; it also increases lipid out flow from the liver. See, page 1. Honda et al. further illustrated the mechanism of How a SGLT2 inhibitor would realize such benefits. See, particularly, pages 8-10.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use LIK066 for treating  type 2 diabetes patients or obese patients who also having NASH. A person of ordinary skill in the art would have been motivated to use LIK066 for treating  type 2 diabetes patients or obese patients who also having NASH because LIK066 as selective SGTL2 inhibitor, is particularly known for treating of metabolism disorder, obesity and type II diabetes, and selective SGLT2 inhibitor has been known ameliorating various pathogenesis and symptoms of NASH. One of ordinary skill in the art would have a reasonable expectation that LIK066 treatment of a patients of type II diabetes or patients of obesity with NASH condition would lead to amelioration of NASH pathogenesis and symptom. Further, the optimization of a result effective parameter, e.g., effective amounts of a therapeutic agent, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.As to limitation recited in claim 6, note, obese patients (BMI >=32) would meet the limitation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627